 



Exhibit 10.1
FIRST AMENDMENT TO SUB-SUBLEASE AGREEMENT
     This First Amendment to Sub-Sublease Agreement (“First Amendment”) is
executed as of the 1st___day of January 2006 by and between M.D.C. Holdings,
Inc. a Delaware corporation (“Sub-Sublandlord”) and CVentures, Inc., a Colorado
corporation (“Sub-Subtenant”).
RECITALS
     A. By Sublease dated February 15, 2005 (the “Master Sublease”) by and
between Sub-Sublandlord and Invesco Funds Group, Inc., a Delaware corporation
(“Sublandlord”), Sublandlord leased to Sub-Sublandlord approximately 144,263
rentable square feet located on Floors 1-6 of the building (the “Building”)
located at 4350 South Monaco Street, Denver, Colorado;
     B. By Master Lease Agreement dated June 30, 2000 (the “Master Lease”),
Sublandlord leased the Building from USAA Real Estate Company, as
predecessor-in-interest to Challenger Financial Services Group, Inc. (“Master
Landlord”);
     C. By Sub-Sublease Agreement, Sub-Sublandlord subleased to Sub-Subtenant a
portion of the Building on the fifth floor of the Building consisting of
approximately 7,537 rentable square feet (the “Premises”);
     D. It has recently been determined that the size of the Premises was
subject to a clerical error through no fault of either Sub-Sublandlord or
Sub-Subtenant and that the size of the Premises as agreed upon constituted a
mutual mistake of fact; and
     E. Sub-Subtenant has been paying Rent to Sub-Sublandlord based upon the
erroneous size of the Premises, and the parties now desire to correct the
Sub-Sublease Agreement as a result of the mutual mistake of fact.
     NOW, THEREFORE, in consideration of the promises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
AGREEMENT
     1. The foregoing Recitals are contractual in nature and not mere recitals.
     2. Initially capitalized terms used herein and defined in the Sub-Sublease
and the Sublease shall have definitions contained therein, unless otherwise
defined herein.
     3. Paragraph 1 of the Sub-Sublease shall delete reference to “7,537 square
feet of rentable area” and the figure of “5,437 rentable square feet of rentable
area” shall be substituted in its stead.
     4. The first sentence of paragraph 3 of the Sub-Sublease shall be amended
as follows:

 



--------------------------------------------------------------------------------



 



Sub-Subtenant shall timely pay base rent (the “Base Rent”) to Sub-Sublandlord,
in advance of the first day of each calendar month as follows:
June 1, 2005—April 30, 2008 at $17.00/rentable sq. ft. = $7,702.42/mo.;
May 1, 2008—April 30, 2011 at $17.50/rentable sq. ft. = $7,928.96/mo.;
May 1, 2011—April 30, 2014 at $18.00/rentable sq. ft. = $8,155.50/mo.; and
May 1, 2014—October 31, 2016 at $18.50/rentable sq. ft. = $8,382.04/mo.
     5. The second sentence of paragraph 4 of the Sub-Sublease shall be deleted
in its entirety, and the following shall be substituted in its place:
     The proportioned share to be paid by Sub-Subtenant shall be a fraction, the
numerator of which is the rentable area of the Premises (5,437 sq. feet), and
denominator of which is the rentable area of floors 1-5 of the Building (119,136
sq. feet) and is equal to 4.56%.
     6. As a result of the mutual mistake of fact described above, Sub-Subtenant
has paid to Sub-Sublandlord excessive Rent in the total sum of $20,825.00 from
May 2005 through December 2005. Sub-Sublandlord shall reimburse Sub-Subtenant
the sum of $20,825.00 upon the mutual execution of this First Amendment.
     7. This First Amendment may be executed in separate counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
     8. The parties acknowledge that in all other respects, the provision of the
Sub-Sublease are hereby republished and ratified in their entirety and shall
remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this First Amendment to
Sub-Sublease Agreement on the date set forth below, effective as of the date set
forth above.

              SUB-SUBLANDLORD   SUB-SUBTENANT
  M.D.C. HOLDINGS, INC., a Delaware   CVENTURES, INC., a Colorado corporation
corporation                  
By:
  /s/ Michael Touff   By:   /s/ Charles G. Hauber
 
           
Name:
  Michael Touff   Name:   Charles G. Hauber
 
           
Title:
  Senior Vice President   Title:   Vice President
 
           
Date:
  March 28, 2006   Date:   February 10, 2006
 
           

- 2 -